Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     28-MAY-2019
                                                     11:16 AM



                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          In re: Application for the Reinstatement of

                      JO-ANN MARIE ADAMS,

                           Respondent.


                               ORDER
    (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.
   and Intermediate Court of Appeals Associate Judge Reifurth,
                 in place of McKenna, J., recused)

          Upon consideration of the May 12, 2019 affidavit

regarding reinstatement submitted by Respondent Jo-Ann Adams, the

report filed on May 15, 2019, the memorandum filed by the Office

of Disciplinary Counsel on May 17, 2019, and the record in this

matter, it appears Respondent Adams has complied with all

relevant requirements upon which her one-year period of

suspension from the practice of law is contingent, has paid all

required fees, and has complied with the requirements of Rule

2.16 of the Rules of the Supreme Court of the State of Hawai#i

(RSCH), though we note Respondent Adams still must complete an

audit of her practice within one year from the entry date of this
order and submit to this court proof of a successful completion

of that audit within 60 days thereafter, as provided by the

March 7, 2018 order of suspension.   It further appears the Office

of Disciplinary Counsel was served notice of the affidavit, as

required by RSCH Rule 2.17, and does not take issue with any

facts asserted in Respondent Adams’s affidavit.     Therefore,

          IT IS HEREBY ORDERED that, pursuant to RSCH Rule

2.17(b), Respondent Adams is reinstated to the practice of law in

the jurisdiction of the State of Hawai#i, effective upon entry of

this order, contingent upon her proper registration and payment

of required dues to the Hawai#i State Bar Association, pursuant

to RSCH Rule 17(d).

          DATED: Honolulu, Hawai#i, May 28, 2019.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson

                                     /s/ Lawrence M. Reifurth




                                2